Citation Nr: 0616104	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  00-18 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	J. E. Baker, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972, and from December 1975 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the claim.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in October 2001, a transcript of 
which is of record.

In February 2002, the Board issued a decision on the merits 
which denied the veteran's appeal.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court) which vacated the 2002 Board decision and remanded 
the case for additional development and consideration.  
Subsequently, this case was remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC in December 
2004.  

In January 2006, the appellant's claim was referred for a 
medical opinion by an Independent Medical Expert (IME) 
pursuant to 38 U.S.C.A. § 7109 (West 2002).  In February 
2006, the expert medical opinion was received and was 
referred to the appellant for review and the submission of 
any additional evidence or argument.  38 C.F.R. § 20.1304(c) 
(2005).  In April 2006, the veteran indicated that there 
would be no further additional written argument or evidence 
presented.  
 

FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's multiple sclerosis is causally related to 
active service.




CONCLUSION OF LAW

Multiple sclerosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the principles of service connection noted 
above, where a veteran had active service continuously for 90 
days or more during a period of war or during peacetime 
service after December 31, l946, and multiple sclerosis 
becomes manifest to a degree of 10 percent or more within 7 
years from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In adjudicating the instant case, the Board recognizes that 
multiple sclerosis is a difficult disease to diagnose because 
of its prolonged course, and characteristic remissions and 
relapses over a span of many years.  Bielby v. Brown, 7 Vet. 
App. 260, 266 (1997) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1496, 443 (27 ed. 1988)).  Consequently, some 
leeway should be given as to the reasonableness of the lapse 
of time between the first manifestations of multiple 
sclerosis and the first actual diagnosis thereof.  See Id.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Given that the disposition of this case is a 
complete grant of benefits, any violation of the duty to 
assist could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Background.  The veteran's service medical records show no 
treatment for or diagnosis of multiple sclerosis.  His eyes, 
pupils, ocular motility, and lower extremities were all 
clinically evaluated as normal on service examinations 
conducted in October 1969, May 1970, May 1971, January 1972, 
and December 1975.  No specific findings appear to have been 
made regarding these conditions on the veteran's October 1976 
discharge examination.  In addition, the veteran's vision was 
found to be 20/20 uncorrected, both eyes, on the October 1969 
examination.  On the concurrent Report of Medical History it 
was noted that the veteran wore glasses to correct 
"bimocular" vision (shifts).  On the May 1970 examination it 
appears that his right eye was 20/20, uncorrected, while his 
left eye appears to have been 20/25, uncorrected, and 
correctable to 20/20.  The May 1971 examination reflects that 
the uncorrected vision for both eyes was 20/20.  Uncorrected 
vision on the January 1972 examination was 20/20 for the 
right eye, and 20/25 for the left.  The December 1975 
examination was 20/30 for the right eye, uncorrected, and 
20/50 for the left eye, uncorrected.  Both eyes were 
apparently correctable to 20/20.  Finally, on the October 
1976 discharge examination, uncorrected vision was found to 
be 20/25 for the right eye, and 20/30 for the left.  

In addition to the service examination reports, the Board 
notes that service medical records from January 1971 note 
treatment for a laceration over the right eye and contusion 
to the right shoulder.  He was also treated for trauma above 
the right eye in June 1976 which occurred while playing 
handball.

Also on file are various private and VA medical records 
which, together, cover a period from 1973 to 2000.  

The medical records on file from 1973 pertain primarily to 
back problems, and do not appear to contain any pertinent 
findings concerning the veteran's multiple sclerosis claim.

After 1973, no non-service medical records appear to be on 
file prior to 1995.  Records from September 1995 note 
treatment, in part, for nose bleeds, hypertension, and 
hyperesthesia of questionable etiology.  

A February 1996 neurological consultation report noted that 
the veteran had been referred for the complaint of 
hypersensitivity with relatively sudden onset on awakening 
one morning bilaterally from the level of T8 down.  Since 
then he had had erectile difficulty but no bladder symptoms.  
It was noted that the sensory change had receded and then 
ascended to the level of T2, becoming normal in the lower 
portion of his body about 3 weeks earlier, and was now 
circling his thorax from the level of T3 to T8.  Further, it 
was noted that he had been treated in September 1995 for 
severe nosebleed, at which time he was found to have severe 
hypertension and was placed on medication.  He also 
experienced the onset of pain in his right shoulder radiating 
into the upper arm and right side of his neck.  Additionally, 
it was noted that about 3 years earlier the veteran 
experienced the sudden onset on awakening of whiteness and 
poor vision in his left eye, but when he saw a retina 
specialist he was found to have good vision except in bright 
light.  His vision had since deteriorated more in the left 
eye.  Following neurological examination of the veteran, the 
impression was that there was no question of disseminated 
disease, most likely multiple sclerosis with the fluctuating 
course.

Medical records following the February 1996 neurology 
consultation show treatment for multiple sclerosis on various 
occasions.  Among other things, these records reflect that 
the veteran's left eye vision loss was secondary to his 
multiple sclerosis.

A March 1996 VA hospitalization report noted, among other 
things, a history of paresthesias from just below the 
veteran's rib cage bilaterally down to his toes.  The 
paresthesias subsequently migrated to a band around his upper 
chest, and intermittently migrated down the bilateral lower 
extremities to his toes.  Diagnoses included multiple 
sclerosis.

A December 1997 VA examination for housebound status or 
permanent need for regular aid and attendance reflects that 
the veteran had paresthesias in the lower extremities, poor 
vision, fatigue, and "drop attacks" as a result of his 
multiple sclerosis.

An August 1999 VA hospitalization report noted, with respect 
to the veteran's history, that he had been diagnosed with 
multiple sclerosis in 1995 via magnetic resonance imaging 
(MRI).  Prior to diagnosis, the veteran had had 3 to 4 years 
of progressive vision loss bilaterally with loss of vision on 
the left due to optic neuritis in 1992.  It was noted that he 
had optic neuritis exacerbation in the left eye in 1995, but 
responded to inpatient steroid treatment.  In addition to his 
vision problems, the veteran developed bilateral lower 
extremity weakness and burning pain in 1996, and started to 
have ambulation difficulty.  Thereafter, in 1997, he 
developed hemiplegia on the left side, for which he was 
prescribed medication.  Moreover, it was noted that the 
veteran's active duty history of progressive vision loss 
still might make service connection a possibility.  

A January 2000 VA medical statement from S. E., ARNP, noted 
that the veteran had been associated with the multiple 
sclerosis program since August 1999, and had previously 
received care from the Palo Alto VAMC.  During subsequent 
clinic visits and an inpatient hospitalization for 
rehabilitation it was noted that he was diagnosed with the 
disorder in 1992.  Further, the veteran now related symptoms 
dating back to 1969 that could be early manifestations of 
multiple sclerosis, including visual problems and tingling of 
the extremities.  However, it was noted that evidentiary 
records of his sick call visits and frequent flight physicals 
while in the service had been lost.  It was also noted that, 
given the difficulty of diagnosing multiple sclerosis in its 
early stages, it seemed reasonable to reopen the veteran's 
request for service-connected status.  Moreover, it was 
stated that a detailed history of the veteran's symptoms 
would likely be the most definitive method to ascertain if 
they fit with a diagnosis of relapse-remitting multiple 
sclerosis in its early stages.

Various lay statements have been submitted in support of the 
veteran's claim.  For example, in an August 2000 statement, 
one of the veteran's parents noted that they had been 
informed in 1969 or 1970 that the veteran had had an accident 
when he became dizzy, lost his balance, and was hit by a 
helicopter rotor.  At the time they were worried because 
their daughter had been diagnosed with multiple sclerosis, 
but were assured that siblings very seldom had multiple 
sclerosis.  

In a September 2000 statement, the veteran's brother noted 
that the two of them had been stationed together in late 1969 
and early 1970.  He noted that he had knowledge of an injury 
that the veteran incurred during maintenance of a helicopter.  
He further noted that he went to see the veteran after this 
injury, and that the veteran's head was bandaged and his neck 
and back were immobilized.  

In another September 2000 statement, the veteran's former 
spouse noted that they were married from 1976 through 1986, 
during which there were several incidents in which the 
veteran complained about his eyesight.  She stated that the 
veteran would comment that his eyesight was getting worse and 
worse, and sometimes his eyes would blur and he would have 
trouble reading anything at all and forget about reading the 
fine print.  Additionally, the veteran would often complain 
about back and leg pains, as well as a problem with his rib, 
that he attributed to a helicopter accident during military 
service.  He reportedly went to the VA hospital for these 
problems after his discharge.  Further, it seemed that the 
veteran was always "sick" during their marriage, but seldom 
went to the doctor because they had no health insurance and 
could not afford to take a day off to go to VA.  The 
veteran's former spouse also noted that the veteran often 
complained about being tired, and thought he was always 
coming down with the flu.  She stated that she would tell him 
he was just a "hypochondriac" as the symptoms would always 
disappear within a few days.

In various statements on file, as well as his personal 
hearing, the veteran has asserted that he had pertinent 
medical treatment through the Palo Alto VAMC from 1973 to 
1974.  However, any such records appear to have been lost.  
Various statements on file, including correspondence 
addressed to the veteran from the VA Health Care System in 
Palo Alto, as well as Reports of Contact dated in September 
2000, reflect that all of Palo Alto's medical records 
concerning the veteran were transferred in October 1998 to 
the Seattle, Washington, VAMC.  Additionally, the 
correspondence addressed to the veteran from Palo Alto noted 
that no charts had been located, and that Federal Records 
Center (FRC) and microfiche were searched but no records were 
located.  This correspondence also stated that "I/II 
volumes" were sent in October 1998.  Correspondence from the 
Seattle VAMC noted that only one medical record was received 
from Palo Alto, and that this volume only went back to 1996.  
Further, Reports of Contact dated in September 2000 reflect 
that both the Palo Alto and Seattle VAMCs were contacted in 
an effort to find the veteran's purported VA medical records 
from 1973 to 1974.  These Reports of Contact also reflect 
that personnel in Palo Alto checked to see if they had 
archived records that might indicate a retired records 
jacket, and found no records of any such transaction for any 
record of that vintage.

A VA medical opinion was obtained in November 2000 regarding 
the veteran's multiple sclerosis claim.  The physician who 
issued this opinion noted that the veteran's claims file and 
service medical records had been reviewed, and summarized the 
contents thereof.  Among other things, the physician 
specifically noted the January 2000 VA medical statement, as 
well as the lay statement from the veteran's former spouse 
and brother.  Based upon this review, the physician stated 
that he did not see clear evidence of documented symptoms 
suggestive of multiple sclerosis occurring during the 
veteran's time in the service.  The physician also commented 
that the clearest evidence of symptomatology that he could 
find would date back to 1993 or 1994, with both some 
ophthalmologic symptomatology as well as peripheral 
paresthesias reported at that time.

At the October 2001 hearing, the veteran contended that his 
multiple sclerosis symptoms began during service.  He related 
that he was changing the rotor blades on a helicopter when he 
felt faint, dizziness, and ended up losing his balance and 
went to grab the davit.  However, the davit broke, and the 
blades came down and injured him across the eye and ribs.  In 
addition, he had problems with the discs in his lower back.  
The veteran testified that this was the first time he ever 
experienced dizziness.  Following this accident, he 
experienced pain in his back and legs, numbness and "stuff" 
in his abdomen, up around the upper abdomen and legs.  He 
also indicated that he felt tired, but chalked it up to the 
weather.  Further, he indicated that he experienced numbness 
and/or tingling across his chest and down in his legs.  
Moreover, he recounted having problems with his eyesight 
during service.  Although he initially thought these problems 
were due to the in-service accident involving the helicopter 
rotors, he now believed they were symptoms of his multiple 
sclerosis.  He also described his post-service treatment for 
multiple sclerosis.

An April 2002 private medical opinion from a board-certified 
neurologist indicates that he reviewed the veteran's medical 
records from 1969 to 1999.  The opinion was that it was more 
likely than not that the veteran had multiple sclerosis 
starting in 1979 or 1980.  

The veteran was afforded a VA neurological examination in 
January 2005, at which time the veterans claims file and 
computerized chart were reviewed.  The conclusion was that 
the onset of possible multiple sclerosis related symptoms 
prior to 1976 were absent.  The examiner agreed with a prior 
examiner who stated that the supporting lay statements, if 
accepted as true, could date symptoms back to 1976 at the 
earliest.  It was further stated that the evidence was very 
weak and the course would be somewhat atypical in that the 
veteran would have had just very mild disease activity for 
almost 20-some years.  The strongest evidence for the onset 
of the condition appeared to be when the veteran developed 
optic neuritis in 1992; fatigue and visual symptomatology 
were common and nonspecific for MS.  The veteran had 
described symptoms of heat intolerance which could be 
considered more specific for MS in 1979.  There was no hard 
medical documentation - only 25-30 year-old recollections.  
The opinion was that this did not meet the criteria for 
evidence.  

In February 2006, the IME stated that the causal relationship 
of MS to trauma is controversial and weak.  In this case, the 
helicopter accident is unlikely to have triggered the MS.  
The IME observed that medical documentation reflected 2 
symptoms of "fatigue" and "exacerbation of leg numbness 
and back pain when patient took hot bath and shower."  
Despite the lack of supportive evidence (because a careful 
neurological exam is not available) or MS in the 7 years 
following the accident, the veteran had intermittent 
exacerbations and remissions before developing optic neuritis 
and spinal cord involvement in the 1990's.  The veteran's 
spouse had reported the veteran having intermittent symptoms 
such that his "legs were rubbery in the shower."  The IME 
stated that this case was difficult, with varying physician 
opinions.  

The IME noted that those physicians who believed that the 
veteran had MS in the 1970's, 1980's and early 1990's prior 
to development of optic neuritis put much credence in the 
exacerbation of symptoms in the hot water and fatigue.  
Fatigue is a classic symptom of MS bit is obviously not 
specific for MS.  Those physicians who found no relationship 
ignored those symptoms.  The IME reviewed all the varying 
reports and put great credence in the symptoms and believed 
that it was "as likely as not" that the veteran developed 
MS within 7 years after service separation.  The IME did not 
believe that an accident cause or exacerbated MS but did 
believe that the veteran had undiagnosed MS in the early 
1970's and that the veteran went undiagnosed in an era in 
which the diagnosis was difficult to establish and many 
patients went undiagnosed.          

Analysis.  In the instant case, the Board finds that the 
evidence is in relative equipoise as to whether the veteran's 
multiple sclerosis may be related to service.  When all the 
evidence is assembled, the Secretary is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event....  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the veteran's claim must be granted.  

In this case, some of the most important evidence is in the 
form of statements of symptoms presented by the veteran and 
other lay parties, such as his former spouse.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2005).  The Court has recently held 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witness' personal knowledge    See Washington v. 
Nicholson, 19 Vet. App. 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994).  As such, and as noted in the 
IME's opinion of February 2006, credence can be placed on the 
veteran's description of numbness, pain, and fatigue.  
Additionally, his former spouse is competent to describe her 
observation of the veteran's symptoms.    

Otherwise, the Board notes that in this, and in other cases, 
only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board notes that there is competent medical evidence both 
for and against a finding that the veteran's current multiple 
sclerosis is causally related to his active service.  The 
Court has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  With regard to the evidence of record specifically, 
there are the August 1999 hospital report referencing a 
possibility of service connection in the history portion of 
the discharge summary; the January 2000 VA medical statement 
from S. E., ARNP, which noted that the veteran related 
symptoms dating back to 1969 that "could" be early 
manifestations of multiple sclerosis; and the November 2000 
VA medical opinion which concluded that there was no clear 
evidence of documented symptoms suggestive of multiple 
sclerosis occurring during the veteran's time in the service.  
An April 2002 private medical opinion and a February 2006 IME 
opinion weigh in favor of linking MS to service within the 
presumptive period.  

The November 2000 VA medical opinion as well as the April 
2002 and February 2006 IME opinion were all based on a review 
of the record.  Significantly, the IME was selected to 
provide an opinion by virtue of the known expertise in 
neurological matters.  Similarly, the private opinion of 
April 2002 was by a board-certified neurologic specialist.  
The January 2005 VA examiner also stated that the supporting 
lay statement, if accepted as true, could date symptoms back 
to 1976 at the earliest.  As noted above, the lay evidence is 
credible.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Consequently, with competent and probative evidence 
both for and against the claim, the Board finds resolution of 
reasonable doubt in favor of the veteran.       


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals









 

